TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00039-CR


Carl Wayne Bradberry, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TARRANT COUNTY, 371ST JUDICIAL DISTRICT

NO. 0800191R, HONORABLE JAMES R. WILSON, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's retained attorney on appeal has filed a motion to withdraw expressing his
belief that this appeal is frivolous.  The motion states that appellant has been properly notified and
consents to the motion.  See Tex. R. App. P. 6.5.  
The motion to withdraw is granted.  This cause will be submitted for decision without
briefs on June 24, 2002, unless before that date the Clerk receives notice of the employment of
substitute counsel.  
It is ordered May 24, 2002.

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel
Do Not Publish